Citation Nr: 0918588	
Decision Date: 05/18/09    Archive Date: 05/26/09

DOCKET NO.  03-07 506	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUE

Entitlement to service connection for a psychiatric disorder 
or an organic brain disorder.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. T. Sprague, Associate Counsel






INTRODUCTION

The veteran had active service in the United States Army from 
April 1991 to September 1993.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a   November 2002 rating decision 
issued by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Reno, Nevada.  The veteran has subsequently 
moved to the State of Utah.  

This case has been before the Board on a prior occasion and 
was remanded in November 2004 for procedural compliance and 
evidentiary development.  The case was remanded again in July 
2007 for additional development.  However, as explained 
below, additional relevant evidence was subsequently that 
warrants further development.  

The veteran was scheduled to appear before a Veterans Law 
Judge in a Videoconference Hearing, but failed to report as 
requested.  As he has failed to proffer an explanation for 
his absence, the request for a hearing is deemed withdrawn.  
See 38 C.F.R. §§ 20.702, 20.704 (2008).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

In written argument submitted on behalf of the Veteran in 
April 2009, a representative with Disabled American Veterans 
alleged that the most recent examinations and opinions were 
incomplete and he requested another examination and opinion.  
As explained below, the Board agrees that further development 
is warranted.  38 C.F.R. § 19.9 (2008) 

The Veteran contends, in essence, that he has a psychiatric 
disorder that began during or as the result of his military 
service.  In July 2007, the Board remanded the claim for 
additional development, to include ordering a comprehensive 
VA psychiatric examination to address the Veteran's claim.  

The Veteran was afforded a VA examination in September 2008, 
albeit it was performed by a psychologist rather than a 
psychiatrist as ordered.  The examiner determined that the 
Veteran did not, at the time of the September 2008 
examination, present with an anxiety, mood, or psychotic 
disorder.  However, additional testing was recommended.  The 
Veteran was scheduled for a subsequent examination in order 
to undergo this additional testing, and then the original 
examiner was to review the file and offer an opinion 
regarding etiology.  While the RO indicated that the Veteran 
failed to report for such evaluation, there is a report of a 
second psychological evaluation dated in December 2008, which 
reflects that the additional tests were performed.  The RO 
did err in failing to note these findings; however, as noted 
below, additional development is warranted in this case, and 
this lack of initial review is thus harmless error.  The 
Board also notes that the claims file was never returned to 
the original examiner for an addendum opinion.  

The December 2008 psychologist's report raises issues which 
require additional development before a final decision can be 
made.  First, the examiner's assessment included a diagnosis 
of brain dysfunction with cognitive impairment and an opinion 
that it is likely that this condition pre-existed service.  
However, the examiner did not address the question of whether 
such disorder was aggravated during service.  38 U.S.C.A. 
§ 1153 (West 2002); 38 C.F.R. § 3.306 (2008).  Further, since 
this diagnosis is neurological in nature, such an opinion 
should be obtained by a neurologist.

In view of the foregoing, the Veteran must be afforded 
psychiatric and neurological examinations, which include 
opinions addressing the question of in-service aggravation.  
38 U.S.C.A. § 1110, 1153, 5103A(d) (West 2002); 38 C.F.R. 
§§ 3.159(c)(4), 3.303, 3.306 (2008).  




Accordingly, the case is REMANDED for the following action:

1.  Ensure that all notification and 
development actions required by 38 
U.S.C.A. §§ 5102, 5103, and 5103A (West 
2002) are fully satisfied.  The Veteran's 
most current address (received by the 
Board in a March 2009 correspondence) 
should be utilized in all correspondence 
sent to him.

2.  Schedule the Veteran for VA 
psychiatric and neurological examinations 
for the purposes of determining whether 
any psychiatric disorder or organic brain 
disorder that is currently present was 
incurred in or aggravated by active 
service.  Following a review of the 
relevant evidence in the claims file, the 
mental status and neurological 
examinations and any tests that are deemed 
necessary, the psychiatrist and 
neurologist are asked to provide opinions 
on the following:  

1.  Is it at least as likely as not 
(50 percent or greater probability) 
that any psychiatric disorder or 
organic brain disorder that is 
currently present began during 
service or is causally linked to any 
incident of service or finding 
recorded during service, to include 
poor memory, problems with 
comprehension and apparent cognition 
deficits documented in the service 
medical records.  

The examining psychiatrist and 
neurologist are advised that the 
term "as likely as not" does not 
mean within the realm of 
possibility.  Rather, it means that 
the weight of medical evidence both 
for and against a conclusion is so 
evenly divided that it is medically 
sound to find in favor of causation 
as to find against causation.  More 
likely and as likely support the 
contended relationship; less likely 
weighs against the claim.  

2.  If it is determined that the 
Veteran had a psychiatric disorder 
or organic brain disorder that pre-
existed service, he or she is asked 
to provide on opinion as to whether 
any congenital or personality 
disorder that may be present was 
aggravated (chronically worsened) by 
a superimposed injury or disease 
during service.  If an acquired 
psychiatric disorder or organic 
brain disorder is present, the 
examiners are asked to opine whether 
such disorder(s) was not aggravated 
beyond its natural progression 
during service. 

The examiners are further advised 
that "aggravation" is defined for 
legal purposes as a chronic 
worsening of the underlying 
condition, as opposed to a temporary 
flare-up of symptoms.   

The examiners are also requested to 
provide a rationale for any opinion 
expressed and indicate that the 
claims file was reviewed.  If a 
conclusion cannot be reached without 
resort to speculation, it should be 
indicated in the examination report.  

3.  After the development requested above 
has been completed to the extent possible, 
readjudicate the Veteran's claim for 
service connection for a psychiatric 
disorder or an organic brain disorder.  If 
the benefit sought on appeal is denied, 
the veteran and his representative should 
be furnished a supplemental statement of 
the case and given the opportunity to 
respond.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).


_________________________________________________
R. F. WILLIAMS
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




